Citation Nr: 1106034	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-22 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to special monthly pension based on the need of 
aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
remanded in September 2010 for further development.  


FINDINGS OF FACT

1.  A chronic right shoulder disability was not manifested during 
the Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

2.  A chronic left shoulder disability was not manifested during 
the Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

3.  A chronic low back disability was not manifested during the 
Veteran's active duty service or for many years after service, 
nor is it otherwise related to service.

4.  The evidence does not show that the Veteran is unable to 
perform the basic functions of self care or that he is so 
helpless as to be in need of the regular aid and attendance of 
another individual.




CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

2.  A left shoulder disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

3.  A low back disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

4.  The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance or housebound 
status have not been met.  38 U.S.C.A. §§ 1110, 1521 (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated July 2005. 

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the 
Board notes that the RO sent the Veteran a March 2006 
correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran a physical 
examination in March 2008, scheduled the Veteran for physical 
examinations in September 2010, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

The Board remanded these claim in September 2010, so that the 
Veteran could be afforded additional VA examinations.  The RO 
scheduled the examinations; but the Veteran failed to report for 
them or offer good cause for his failure to report.  Pursuant to 
38 C.F.R. § 3.326(a), individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address the 
consequences of a Veteran's failure to attend scheduled medical 
examinations.  When entitlement to a benefit cannot be 
established or confirmed without a current VA examination and a 
claimant, without "good cause," fails to report for such 
examination, action shall be taken.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Shoulders

The Veteran contends that he severely dislocated both his 
shoulders while participating in base athletics.  He stated that 
surgery was recommended; but that he decided against the surgery 
for fear that it would ruin his athletic career.  

The service treatment records, including a June 1970 separation 
examination, reflect no findings attributed to a right shoulder 
injury.  They reflect that he complained of pain in his left 
shoulder in July 1969.  He had decreased range of motion.  The 
treatment report does not include a diagnosis.  There was no 
follow up.   

The Veteran injured his left shoulder again in January 1970, 
while playing basketball.  The examiner's impression was that the 
Veteran had an acromioclavicular (AC) separation.  However, x-
rays taken the next day showed no fracture or AC separation.  He 
was put in a sling and given light duty.

The Veteran underwent a separation examination in June 1970.  The 
examination yielded normal findings.  Various disabilities were 
discussed in the "notes" section of the examination report.  
The examiner noted a tonsillectomy in childhood with no sequelae; 
gum trouble in 1968; and back trouble in 1970.  The examiner 
stated that the Veteran denied all other significant medical or 
surgical history.  

Post service treatment records reflect that the Veteran 
occasionally complained of shoulder pain as early as September 
2005.  The outpatient treatment records do not specify which 
shoulder was in pain.  

The Veteran underwent a VA examination in March 2008.  The claims 
file was not available for the examiner to review.  The Veteran 
reported a history of separating both shoulders.  He stated that 
he separated the left shoulder twice and the right shoulder four 
times.  He complained of constant, daily, bilateral shoulder 
pain.  He described the pain as sharp, and averaging a 6/10 in 
terms of severity.  The pain increases to 8/10 when aggravated by 
stretching, rotating the shoulders, reaching, and picking up 
things.  He denied ever having any surgeries.  He stated that he 
used no assistive devices except for a cane.  The pain interferes 
with daily activities that require any kind of movement.  An 
examination of the shoulders showed no deformities or swelling.  
There was tenderness in both anterior shoulders.  He had limited 
range of motion accompanied by severe pain.  The examiner 
diagnosed the Veteran with severe bilateral shoulder degenerative 
joint disease; and a history of separation of both shoulders.  

The VA examiner did not render an opinion regarding whether the 
degenerative joint disease is related to service.  Moreover, 
without having access to the claims file, the examiner would not 
have had the information necessary to render such an opinion.  

As such, the Board remanded the claims so that the Veteran could 
undergo another VA examination that would yield a competent 
medical opinion.  As noted above, the Veteran failed to report 
for his VA examination scheduled for September 2010.

The Board finds the Veteran credible insofar as his contentions 
regarding the fact that he injured his left shoulder in service.  
However, the Board does not find the Veteran credible insofar as 
his contentions regarding right shoulder injury during service.  
The Board notes that the service treatment records reflect no 
findings attributed to a right shoulder injury at all.  This is 
inconsistent with the Veteran's assertions regarding a 
dislocation of the right shoulder during service.  Likewise, any 
contentions regarding any continuing left (or right shoulder) 
problems after service are not credible.  Though the left 
shoulder was injured twice during service, it was normal upon 
separation from service; and post service treatment records show 
no complaints of shoulder pain until September 2005 (35 years 
after service).  Neither the Veteran nor military examiners 
referred to or noted any shoulder complaints at the time of 
separation examination.  The Veteran's current assertions 
regarding continuing shoulder problems is inconsistent with the 
contemporaneous evidence. 

The Board next finds that the lack of any post-service medical 
records until September 2005 is probative to the issue of chronic 
disability.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time between 
service and post-service medical treatment may be considered as 
part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The service treatment records show no findings attributed to a 
right shoulder injury; the post service treatment records show no 
complaints for 35 years after service; and there is no competent 
medical opinion linking his current right shoulder disability to 
service.  Consequently, the preponderance of the evidence is 
against a claim for service connection for a right shoulder 
disability.  

Regarding the left shoulder, the Board acknowledges that the 
Veteran injured his left shoulder twice during service.  However, 
x-rays were negative; treatment was conservative; and there were 
no findings of residuals for the Veteran's final nine months of 
service (including upon his separation examination).  Post 
service treatment records show no complaints for 35 years after 
service; and there is no competent medical opinion linking his 
current disability to service.  Consequently, the preponderance 
of the evidence is against service connection for a left shoulder 
disability.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for right and left shoulder disabilities must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Back

The service treatment records reflect that the Veteran complained 
of back problems in May 1970.  He stated that he injured it while 
playing basketball.  A physical examination was within normal 
limits except for subjective complaints of pain.  

The Veteran underwent a separation examination in June 1970.  The 
examination yielded normal findings.  The examination report 
specifically stated that his back injury was diagnosed as a 
muscle spasm; and that there was no treatment given, no 
complications, and no sequelae.   

A June 2005 post service treatment report states that the Veteran 
has chronic low back problems related to a lumbar laminectomy in 
1989 with scarring.  September 2005 x-rays revealed previous 
laminectomy from L2 to L1.  There was no evidence of compression 
fracture.  There was narrowing L4-L5 level related to old or new 
degenerative disc disease; and there was minor anterior spurring 
lower lumbar area.  

The Veteran has continued to complain of low back pain; and in 
November 2006, he was assessed with chronic low back pain.

The Veteran underwent a VA examination in March 2008.  The claims 
file was not available for the examiner to review.  The Veteran 
reported that he developed a lumbar spine growth in 1990 that 
paralyzed him from the waist down.  He stated that he underwent a 
laminectomy in 1990; but the wound never completely closed.  He 
reported constant, daily, low back pain that averages a 6/10 in 
severity.  The pain reaches 9/10 if he stands for 15 minutes or 
walks 20 yards.  Sitting also aggravates the back pain.  He 
reported that the pain radiates down the right leg, thigh, and 
knee.  He denied any incapacitating episodes.  

Upon examination, his spine showed normal curvature and was 
nontender on palpation.  He had a four inch lumbar spine vertical 
scar.  He had limited range of motion with pain.  He was 
diagnosed with lumbar spine L2 through L5 laminectomy with 
chronic low back pain and decreased range of motion.  The lumbar 
spine showed narrowing of the L4/L5 with minor spurring.  The 
examiner did not render an opinion regarding whether the back 
disability is related to service.  

As such, the Board remanded the claims so that the Veteran could 
undergo another VA examination that would yield a competent 
medical opinion.  As noted above, the Veteran failed to report 
for his VA examination scheduled for September 2010.

The Board acknowledges that the Veteran injured his back during 
service.  However, the physical examination was within normal 
limits.  His separation examination also yielded normal findings; 
and the report noted that there was no treatment given, no 
complications, and no sequelae.    

The first post service mention of the Veteran's low back is dated 
June 2005 (35 years after service); and it refers to a 
laminectomy in 1989 (19 years after service).  At the Veteran's 
March 2008 examination, he conceded that he developed a lumbar 
spine growth in 1990.  

The Veteran has not made any specific contentions regarding his 
low back disability and its relationship to service.  In an 
October 2005 correspondence, he stated that after leaving the 
military, he suffered many medical disabilities and setbacks.  
The most intense was a prolonged stay in the hospital and surgery 
on his back in 1989-1990.  To this extent, the Board finds the 
Veteran credible.  However, the Veteran has not provided credible 
medical evidence that links this 1989-1990 back disability to 
military service (which ended in 1970).  Therefore, any 
contentions regarding a chronic back disability stemming from 
service are not credible insofar as they are not supported by the 
evidence.  

Post service treatment records show no complaints for 35 years 
after service.  By the Veteran's own account, his lumbar spine 
growth did not develop until approximately 20 years after 
service.  There is no competent medical opinion linking his 
current disability to service.  Consequently, the preponderance 
of the evidence is against a claim for service connection for a 
low back disability.  The Board stresses that it is not enough 
that the Veteran injured his back while engaging in sports during 
service (as the record shows).  To establish service connection 
there must be disability resulting from such an inservice injury 
or event.  In this case, the totality of the evidence is against 
a finding that any current low back disability is causally 
related to the inservice back complaints. 

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for a low back disability must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49

Special Monthly Pension

Under the applicable criteria, increased pension is payable to a 
Veteran by reason of the need for A&A or by reason of being 
housebound. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(a)(1).  The 
need for A&A means helplessness or being so nearly helpless as to 
require the regular A&A of another person.  38 C.F.R. § 3.351(b).  
A Veteran will be considered in need of regular A&A if she/he (1) 
is blind or so nearly blind as to have corrected visual acuity of 
5/200, or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for A&A under the criteria set forth 
in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. § 
3.351(c).

The following will be accorded consideration in determining the 
need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability of a 
claimant to dress or undress herself/himself, or to keep 
herself/himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of appliances 
which normal persons would be unable to adjust without aid, such 
as supports, belts, lacing at the back, etc.); inability to feed 
herself/himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect her/him from hazards or 
dangers incident to her/his daily environment.  "Bedridden" will 
be a proper basis for the determination.  For the purpose of this 
paragraph, "bedridden" will be that condition which, through its 
essential character, actually requires that a claimant remain in 
bed.  The fact that a claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will not 
suffice.  It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a favorable 
rating may be made.  The particular personal functions that a 
Veteran is unable to perform should be considered in connection 
with her/his condition as a whole.  It is only necessary that the 
evidence establish that a Veteran is so helpless as to need 
regular A&A, not that there is a constant need.  Determinations 
that a Veteran is so helpless as to be in need of regular A&A 
will not be based solely upon an opinion that her/his condition 
is such as would require her/him to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others. 38 C.F.R. § 3.352(a).

The Board notes that the Veteran does not have any service 
connected disabilities.  

In addition to the March 2008 general medical examination whose 
findings have been discussed above, the Veteran also underwent a 
March 2008 VA psychiatric examination.  The examiner reviewed the 
Veteran's electronic medical records in conjunction with the 
examination.  He noted that the Veteran has a long history of 
substance abuse, and that it has been the main focus of the 
Veteran's treatment.  He was considered homeless and unemployed 
at the time of the examination.

When questioned by the examiner about his mental and emotional 
problems, the Veteran denied any significant anxiety.  He stated 
that he got depressed about losing a pastorship offer; and he 
felt like he was done wrong.  He used that as an excuse to 
relapse; and at the time of the examination, he had hit rock 
bottom.  He was homeless; had lost his family; and he had a 
number of financial problems.  

Since service, the Veteran has had difficulty keeping jobs as a 
result of his drug abuse and the ensuing unstable behavior and 
moods.  He also stated that drugs ruined his marriage.  He was 
separated and thinks that he and his wife will probably divorce.  
He reported being in contact with his children and trying to make 
amends. He denied having any real friends and he feels he has 
been done wrong by everyone.

When asked about specific symptoms, the Veteran indicated that he 
had "dope dreams," anger, and irritability with some physical 
aggression on and off throughout his life.  He endorsed 
depression with crying spells, anhedonia, reduced appetite, 
feelings of guilt and worthlessness, and sleep disturbance.  The 
examiner noted that this was directly related to substance 
dependence.  The Veteran reported some auditory hallucinations 
(hearing his name called in inaudible voices) and signs of 
paranoia.  

The examiner diagnosed the Veteran with polysubstance dependence; 
substance induced mood disorder with some psychotic features; and 
antisocial personality disorder with narcissistic and paranoid 
traits.  The Veteran stated that he has been sober since he has 
been in a locked facility; but the examiner noted that he is at a 
high risk for relapse. The examiner then stated that the 
Veteran's social and occupational difficulties were related to 
his personality disorder and substance dependence.

It is clear that the Veteran has disorders which result in 
significant impairment.  He has been found to be permanently and 
totally disabled for VA pension purposes in recognition of that 
fact.  The question before the Board is whether the disability 
picture warranted special monthly pension.  The legal criteria 
for such an award have been set forth above.  As noted earlier, 
the Veteran failed to report for recent examination directed by 
the Board's remand.  The Board must therefore base its 
determination on the evidence currently of record.  In reviewing 
the overall evidence, the Board is unable to conclude that the 
criteria for special monthly pension have been met. 

The evidence fails to show an inability of the Veteran to dress 
or undress himself/herself or to keep himself/herself ordinarily 
clean and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability of 
the claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or mental.  
The Board acknowledges that in July 2008 VA found the Veteran to 
be incompetent for purposes of handling his VA funds.  This 
appears to be based on his inability to reasonably control the 
funds due to his substance abuse.  However, the evidence, 
including the finding of incompetency for financial purposes, 
does not persuasively show that he otherwise requires care or 
assistance on a regular basis to protect the claimant from the 
hazards or dangers inherent in his/her daily environment.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
special monthly pension based on the need of aid and attendance 
or housebound status must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

The appeal is denied.  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


